Citation Nr: 0729357	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2004, the veteran testified at a hearing before an 
RO Decision Review Officer.  A transcript of this hearing is 
associated with the claims folder.  

In a December 2004 letter, the RO advised the veteran that it 
was working on his request to reopen a claim for service 
connection for residuals of a stroke (cerebrovascular 
embolism).  The claims file does not show that this claim has 
been adjudicated.  In the August 2007 Informal Hearing 
Presentation, the veteran's representative essentially 
maintained that the veteran wanted to continue to pursue this 
claim.  This matter is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran has a current diagnosis of Type II diabetes 
mellitus.

3.  The veteran does not have a seizure disorder.



CONCLUSIONS OF LAW

1.  Type II Diabetes mellitus is presumed to have been 
incurred in active duty as a result of the veteran's exposure 
to herbicides during service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
  
2.  A seizure disorder was not incurred in or aggravated by 
active military service, and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim of entitlement to service connection for 
Type II diabetes mellitus.  Although the veteran has not been 
afforded notice with respect to the disability-rating and 
effective-date elements of the claim, the originating agency 
will have the opportunity to do so before implementing the 
Board's decision.
 
With respect to the claim of entitlement to service 
connection for a seizure disorder, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA and the implementing regulation by a 
letter mailed in December 2001, prior to the initial 
adjudication of the claim.  Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The veteran 
has also not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service connection for the claimed disability, but the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a 
seizure disorder.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

In regard to VA's duty to assist, the Board notes that the 
originating agency obtained VA treatment records.  The 
veteran also underwent a VA general examination in February 
2005.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and epilepsy or an organic disease of the 
central nervous system becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Type II diabetes mellitus is among the diseases specified in 
38 U.S.C.A. § 1116(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Type II Diabetes Mellitus 

The veteran contends that he is entitled to the presumption 
of service connection for Type II diabetes mellitus due to 
herbicide exposure as he actually set foot in the Republic of 
Vietnam during the course of unloading supplies from the 
U.S.S. Boston while this ship was anchored in Da Nang.  The 
veteran initially reported that this temporary visit occurred 
sometime between June and November of 1967, but at the 
hearing, he maintained that it occurred sometime between 
March and October of 1967. 

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal with Bronze Star and the Vietnam 
Campaign Medal with Device.  

Information from the National Personnel Records Center (NPRC) 
indicates that it was unable to determine whether the veteran 
had in-country service in the Republic of Vietnam.  The NPRC 
reported that the veteran served aboard the U.S.S. Boston 
(CAG-1), which was in the official waters of the Republic of 
Vietnam from April 15, 1967, to May 1, 1967, May 16, 1967, to 
June 20, 1967, July 8, 1967, to July 22, 1967, August 7, 
1967, to September 7, 1967, September 14, 1967, to September 
24, 1967, and October 15, 1967, to October 16, 1967. 

Deck logs for the period of January 1967 to April 1967 show 
that the U.S.S. Boston (CAG-1) was anchored in Da Nang Harbor 
on April 30, 1967. 

VA treatment records show that the veteran was initially 
diagnosed with Type II diabetes mellitus in 2001.  

The Board finds that the evidence sufficiently shows that the 
veteran had the requisite type of service in the Republic of 
Vietnam.  Therefore, he is presumed to have been exposed to 
an herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  The medical evidence 
of record shows that he is currently diagnosed with Type II 
diabetes mellitus, which is an enumerated disease associated 
with exposure to certain herbicide agents.  Thus, the Board 
finds that service connection for Type II diabetes mellitus 
is warranted on a presumptive basis.  

Seizure Disorder

The veteran contends that he has a seizure disorder that had 
its onset in service and coincided with headaches he received 
treatment for during service.  

The service medical records are devoid of any complaint or 
finding of seizure activity.  After service, VA treatment 
records dated from December 2000 to November 2004 and the 
February 2005 VA examination report are negative for any 
clinical findings referable to a seizure disorder. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (providing 
that service connection may not be granted unless a current 
disability exists).

In essence, the evidence of a current seizure disability is 
limited to the veteran's own statements.  This is not 
competent evidence of a disability since laypersons, such as 
the veteran, are not qualified to render medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran is competent to describe his symptoms; however, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
is not in order for the claimed seizure disorder.


ORDER

Service connection for Type II diabetes mellitus is granted.

Service connection for a seizure disorder is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


